Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
The amendments and remarks filed on 05/26/2021 are acknowledged and have been fully considered.  Claims 1-9 and 12-13 are pending.  Claims 3, 7 and 9 have been amended.  Claims 12-13 are newly added.  Claims 10 and 11 were previously cancelled. 
Response to Amendment
The previous rejections of claims 3 and 9 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite are withdrawn in light of the amendments to the claims filed on 05/21/2021.  The term “preferably” and limitations following the term have been deleted.
It is noted that the amendments to claim 7 filed on 05/26/2021 are not in accordance with CFR 1.121 (c).  All claims being currently amended must be presented with markings to indicate the changes that have been made relative to the immediate prior version.  See MPEP §714 II C (B).
Claim Objections
Claim 7 is objected to because of the following informalities: there appears to be typographical error in the claim in line 3. The claim recites extraneous words “4( BMP4)” in line 3 and the phrase is suggested to be deleted.
 Appropriate correction is needed.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

The rejections below are maintained and modified as necessitated by the amendments filed on 05/21/2021.
Claims 1-7 and 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gronthos (Postnatal human dental pulp stem cells (DPSCs) in vitro and in vivo, PNAS, December 5, 2000, vol. 97, no. 25, 13625–13630; Of Record) in view of Baraniak (Scaffold-free culture of mesenchymal stem cell spheroids in .
Regarding claim 1, Gronthos et al., teaches isolating human dental pulp stem cells (DPSCs) from normal human third molars collected from adults (pg. 13625 col. 2 para. 2).  Gronthos teaches 5.0 x 106 of DPSCs were mixed with 40 mg of HA/TCP ceramic powder and then transplanted into mice (pg. 13626, col. 1 Transplantation). Gronthos teaches the DPSCs generated dentin-like structure when transplanted into mice (see abstract, Fig 5, pg. 13629 col. 2 last para.).
Gronthos does not teach culturing the isolated mesenchymal dental pulp cells under non-adherent conditions to form a cell aggregate representing an artificial tooth primordium.
Baraniak teaches scaffold-free culture of mesenchymal stem cell spheroids in suspension preserves multilineage potential (see abstract).  Baraniak teaches isolating mesenchymal stem cells and centrifuging the cells into spheroids and culturing the spheroids in suspension (see pg. 702 col. 2 last para).  Baraniak teaches the mesenspheres were maintained as aggregates up to 7 days (see Fig. 2), the cells proliferated (see Fig. 3) and maintained MSC plasticity following 3D culture (pg. 706 col. 2 para. 1).
It would have been obvious to one of ordinary skill in the art at the time of the instant invention to modify the methods of Gronthos to add a step of culturing the DPSCs as aggregates in suspension culture (non-adherent conditions).  One of ordinary skill in the art would be motivated to expand the DPSCs in the methods of Gronthos using the scaffold free culture methods of Baraniak because Baraniak teaches cells 
Regarding claims 2-3 and 12, Gronthos et al., teaches isolating human dental pulp stem cells (DPSCs) from normal human third molars collected from adults (pg. 13625 col. 2 para. 2).
Regarding claim 4, Baraniak teaches the suspension culture (non-adherent cell culture) was performed on MSCs at 1.8 to 6 x 106 cells/ml (pg. 702 col. 2 last para. lines 3).
Regarding claim 5, Baraniak teaches suspension culture was performed for 1-7 days of culture (Fig. 2, reads on “at least 48 hours” in claim 5). 
Regarding claim 6, Baraniak teaches the areas of the mesenspheres changed over time and teaches the area to be between 12-70x 103 um2 (diameter of 120-300 um, see Fig. 2 panel j, pg. 704 col. 1 last para). 
Regarding claim 7, Gronthos teaches DPSCs in the transplant showed DSPP expression (see Fig. 6).
.

Claims 8-9 and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gronthos (Postnatal human dental pulp stem cells (DPSCs) in vitro and in vivo, PNAS, December 5, 2000, vol. 97, no. 25, 13625–13630) in view of Baraniak (Scaffold-free culture of mesenchymal stem cell spheroids in suspension preserves multilineage potential, Cell Tissue Res, 347:701–711, Aug. 11, 2011) as applied to claims 1-7 above and further in view of Tsuji (US 2011/0212414, Pub. Sep. 1, 2011; Applicant IDS; Of Record).
Regarding claims 8 and 9, Gronthos and Baraniak do not teach after culturing of the mesenchymal dental pulp cells under non-adherent conditions for at least 2 days, adding epithelial cells and culturing under non-adherent conditions (claim 8) and do not teach the epithelial cells to be keratinocytes derived from skin or gingiva (claim 9).
Tsuji teaches methods to produce tooth material by co-culturing isolated mesenchymal dental stem cells and epithelial cells (see abstract). Tsuji teaches a first cell mass of mesenchymal cells is placed next to a second cell mass formed from epithelial cells to closely contact each other and co-culturing them to form a reconstructed tooth germ (par. [0035-0037]). Tsuji teaches the epithelial cells invaginate such that they wrap around the mesenchymal cells so that the epithelial cell portion becomes the outer enamel and the mesenchymal cell portion begins to form dentin internally (par. [0053]). 

Regarding claims 9 and 13, Tsuji teaches the epithelial cells to be keratinized cells derived from skin or gingiva (see par. [0061]).
The combined teachings of Gronthos, Baraniak and Tsuji renders claims 8-9 and 13 obvious.

Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gronthos (Postnatal human dental pulp stem cells (DPSCs) in vitro and in vivo, PNAS, December 5, 2000, vol. 97, no. 25, 13625–13630) in view of Baraniak (Scaffold-free culture of mesenchymal stem cell spheroids in suspension preserves multilineage potential, Cell Tissue Res, 347:701–711, Aug. 11, 2011) and Tsuji (US 2011/0212414, Pub. Sep. 1, 2011; Applicant IDS) and as evidenced by Sharpe (US 7,588,936; Iss. Sep. 15, 2009; Applicant IDS; Of Record).
Regarding claim 7, Gronthos, Baraniak and Tsuji are silent regarding the mesenchymal stem cells in the aggregate to upregulate BMP-4 (the elected species). However, the upregulation of BMP-4 is an intended outcome of the method.  Sharpe et al teach that BMP-4 and Msx1 are expressed in dental mesenchyme in response to epithelial signaling (see col. 4 lines 32-38).  Sharpe teaches early tooth mesenchyme cells express Pax9 (col. 4 lines 42-45).  Since Gronthos in view of Baraniak and Tsuji teach a method in which isolated mesenchymal dental pulp cells are co-cultured with epithelial cells under non-adherent conditions, the methods of Gronthos in view of Baraniak and Tsuji would also result in the aggregate cells upregulating BMP-4, Msx1, and Pax9.
Response to Arguments
Applicant's arguments filed 05/26/2021 have been fully considered but they are not persuasive.  Applicants argue the rejections of record under 35 USC 103 are based on impermissible hindsight.  Applicants argue that the teachings of Baraniak are mischaracterized and argue that Baraniak teaches a forced pre-aggregation of the MSCs to form spheroids and cultures the pre-formed spheroids under non-adherent conditions.  Applicants argue that Gronthos in view of Baraniak does not teach forming a cell aggregate from isolated mesenchymal dental pulp cells by culturing said cells under non-adherent conditions (see pages 5-6 of remarks filed on 05/26/2021).
The arguments are not persuasive because it is noted the instant claims recite the method of preparing the artificial tooth primordium using the transitional phrase “comprising” which is inclusive or open-ended and does not exclude additional unrectied methods steps.  See MPEP 2111.03 I.  The instant methods do not exclude a forced In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Applicants further argue that claims 8-9 and 13 further defines the after culturing the mesenchymal dental pulp cells under non-adherent conditions for at least 2 days, epithelial cells are added and co-cultured under non-adherent conditions.  Applicants argue that Tsuji does not disclose or insinuate such a step.  Applicants argue Tsuji teaches the two cell masses are positioned in a support carrier and therefore Tsuji teaches away from the specific combination of the claimed method (see pages 6-7).
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Claims 8-9 and 13 are rejected over the combined teachings of Gronthos, Baraniak and Tsuji.  Gronthos in view of Baraniak teaches the culture of mesenchymal dental pulp cells under non-adherent conditions to form a cell aggregate representing an artificial tooth primordium as discussed above.  Baraniak expressly discloses culturing under non-adherent conditions as it teaches isolating mesenchymal stem cells and centrifuging the cells into spheroids and culturing the spheroids in suspension (see pg. 702 col. 2 last para).  Tsuji was cited to teach co-culture of the dental pulp cells with epithelial cells.  Tsuji teaches the epithelial cells invaginate such that they wrap around the mesenchymal cells so that the epithelial cell portion becomes the outer enamel and the mesenchymal cell portion begins to form dentin internally (par. [0053]).  There is no teaching in Tsuji that the co-culture cannot be performed under non-adherent conditions.  Therefore, Tsuji does not teach away from the specific combination of the claimed method.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRIKANTH PATURY whose telephone number is (571)270-1020.  The examiner can normally be reached on Monday-Friday, 9:30 - 6:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise W Humphrey can be reached on 571-272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

/Srikanth Patury/
Examiner, Art Unit 1657

/LOUISE W HUMPHREY/Supervisory Patent Examiner, Art Unit 1657